     Case: 1:17-cv-06692 Document #: 106 Filed: 05/18/20 Page 1 of 2 PageID #:615




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

     EQUAL EMPLOYMENT OPPORTUNITY                   )
     COMMISSION,                                    )
                                                    )      Civil Action No. 17-6692
                              Plaintiff,            )
                                                    )      Judge Rebecca R. Pallmeyer
                      v.                            )
                                                    )
     PALM USA, INC.                                 )
     d/b/a CITY SPORTS, et al.                      )
                                                    )
                              Defendant.            )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Third Amended General Order 20-0012, the parties submit the
following Joint Status Report.

a)      The progress of discovery

       Fact and expert discovery are complete. Fact discovery closed on May 10, 2019 and
expert discovery closed on October 18, 2019.

     b) The status of briefing on any unresolved motions
       On November 13, 2019, the EEOC filed a Motion to Strike Defendants’ Expert
Witnesses (Doc. No. 91). The Court postponed setting a briefing schedule until after a settlement
conference which, at that time, was set for December 10, 2019 before Magistrate Judge Harjani
(Doc. No. 94).
     c) Settlement efforts

       The December 10, 2019 settlement conference was stricken by Magistrate Judge Harjani
because he did not believe given the parties’ positions at the time that it would lead to a
settlement (Doc. No. 95). With Magistrate Judge Harjani’s continued engagement and by
exchanging additional materials, the parties have continued settlement discussions. EEOC must
submit a draft of a proposed Consent Decree to Magistrate Judge Harjani by May 28, 2020.
Magistrate Judge Harjani has scheduled a status hearing with the parties on June 4, 2020, at
which time the parties anticipate that he will determine whether to schedule a settlement
conference.




                                                1
    Case: 1:17-cv-06692 Document #: 106 Filed: 05/18/20 Page 2 of 2 PageID #:616




   d) A proposed schedule for the next 45 days

        The parties have been working and propose to continue to work to attempt to narrow
areas of dispute for purposes of settlement until the June 4, 2020 status.

        If Magistrate Judge Harjani does not set the case for a settlement conference during the
June 4, 2020 status, the parties propose that the Court set a briefing schedule on EEOC’s Motion
to Strike Defendants’ Expert Witnesses (Doc. No. 91), providing Defendants with 28 days to file
a response and the EEOC 14 days to file a reply after the Defendants file their response.

   e) A proposed revised expert and dispositive motion schedule

      The parties request that the Court set a schedule for Daubert motions and summary
judgment motions after ruling on the EEOC’s Motion to Strike Defendants’ Expert Witnesses.

   f) Request for any agreed action that the Court can take without a hearing
       None other than setting the briefing schedule on EEOC’s Motion to Strike Defendants’
Expert Witnesses as proposed above.
   g) State whether the parties believe a telephonic hearing with the judge is necessary
      and time urgent, and, if so, identify the issue that warrants discussion.
       Currently, the parties do not believe a telephonic hearing with the Court is necessary.


May 18, 2020                                 Respectfully submitted,


 For Plaintiff:                                     For Defendants:

 /s/ Ann Henry                                      /s/ Soo Yeon Lee
 Ann Henry                                          Soo Yeon Lee
 Trial Attorney                                     Mauck & Baker, L.L.C.
 Equal Employment                                   1 N. LaSalle Street, Suite 600
    Opportunity Commission
                                                    Chicago, IL 60602
 Chicago District Office
                                                    (312) 332-2400
 230 S. Dearborn St., Suite 2910
 Chicago, IL 60604                                  slee@mauckbaker.com
 (312) 872-9659
 ann.henry@eeoc.gov




                                                2
